                                                United States District Court
                                                                                                                         ED
                                               NORTHERN DISTRICT OF CALIFORNIA
                                                     liAH FRiVNCIOCO DIVISION
                                                                                                              MAR20Z019

          United States of America,                                Case No.     /'d
                                                                                  1      D/--, ///■-/->>^J''^b^NY,SOONG
                                                                                        /O     fO         CLERK, U.S. DISTRICT_COURT
                                                                                                        northern district of CALlFOfm
                                                                                                                    OAKLAND

                            Plaintijf,                             STIPULATED ORDER EXCLUDING TIME
                       V.                                          UNDER THE SPEEDY TRIAL ACT



     Z-         \       '^'^^e/endant(s).
For the reasons stated by the parties on the record on                    ^ . the court excludes time under the Speedy
Trial Act from        ? /.jiC'// f        to    V/ /       /Y     and finds that the ends of justice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s):
                    Failure to grant a continuance would be likely to result in a miscarriage of justice.
                    See IS U.S.C. § 3161(h)(7)(B)(i).

                    The case is so unusual or so complex, due to [check applicable reasons]          the number of
                    defendants,          the nature of the prosecution, or      the existence of novel questions of fact
                    or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                    itself within the time limits established by this section. See IS U.S.C. § 3I61(h)(7)(B)(ii).

                    Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                    taking into account the exercise of due diligence. See IS U.S.C. § 316I(h)(7)(B)(iv).
                    Failure to grant a continuance would unreasonably deny the defendant continuity of counsel, given
                    counsel's other scheduled case commitments, taking into account the exercise of due diligence.
                    See IS U.S.C. § 316I(h)(7)(B)(iv).

                    Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                    necessary for effective preparation, taking into account the exercise of due diligence.
                    See IS U.S.C. § 3161(h)(7)(B)(iv).

                    With the consent of the defendant, and taking into account the public interest in the prompt
                    disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                    paragraph and — based on the parties' showing of good cause — finds good cause for extending
                    the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                    extending the 30-day time period for an indictment under the Speedy Trial Act (based on the
                    exclusions set forth above). See Fed. R. Crim. P. 5.1; IS U.S.C. § 3161(b).

          IT IS SO ORDERED.


          BATED:
                                                                        .disX. Westmore
                                                                   United States Magistrate Judge


          STIPULATED;
                                    rney for Defe                  Assistant United States Attorney


                                                                                                                  V. II/01/201S
